 MOSHANNON VALLEY TV CABLE CO.MoshannonValley TV Cable Co.,Inc.andDanny J.Higgins.Case 6-CA-7230January 7, 1975DECISION AND ORDERBY ACTING CHAIRMAN FANNING ANDMEMBERSJENKINS AND KENNEDYOn August 22, 1974, Administrative Law JudgePhil Saunders issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief and the General Counsel fileda brief in answer to Respondent's exceptions andbrief.Pursuantto the provisionsof Section3(b) of theNationalLaborRelationsAct, asamended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,I and conclusionsof the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board adopts as its order the recommend-ed Order of the AdministrativeLaw Judge andhereby orders that Respondent, Moshannon ValleyTV Cable Co.,Inc.,Philipsburg,Pennsylvania, itsofficers,agents,successors, and assigns, shall take theaction set forth in the said recommended Order.IThe Respondent has excepted to certaincredibilityfindings made bytheAdministrative Law Judge.It is the Board's establishedpolicy not tooverrulean Administrative Law Judge's resolutions withrespect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect.Standard Dry Wall Products,Inc.,91NLRB544 (1950),enfd.188 F.2d362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.However,we agree with the Respondent that there is insufficientevidence to support the Administrative Law Judge's conclusionthat the payincrease to Higgins for the week ending October13, 1973,was a benefitgiven to discourage Higgins' union activity.The recordshows that the twoemployees in the unit alternate working on Saturdays,and there was notestimony from either employee that either contradicted the testimony ofthe secretary-bookkeeper or that showed that it was necessary for one ofthem to go into the office on Saturday to pick up his check.In thesecircumstances,and as the record shows that Manager Campomiazi's firstknowledge of union activity was Friday evening,October 12,after thechecks for that week apparently were made out, weconclude that the payraise to Higgins for that week was not a violation of Sec. 8(axl) of the Act.DECISIONSTATEMENT OF THE CASE89PHIL SAUNDERS,Administrative Law Judge:Pursuant toa charge filed on January21, 1974, by DannyJ.Higgins,herein the Charging Party or Higgins,a complaint wasissued on March28, 1974,against MoshannonValley TVCable Co.,Inc., herein Respondentor Company,allegingviolations of Section 8(axl) and (3) of the National LaborRelations Act, as amended.Respondent filed an answer tothealleged unfair labor practices.A hearing in thisproceeding was held before me, and both the GeneralCounsel and Respondent filed briefs.Upon the entire record in this case,and from myobservation of the witnesses and their demeanor, I makethe following: tFINDINGS OF FACTI.THEBUSINESSOF RESPONDENTRespondent is a Pennsylvania corporation with its soleplace of business located in Philipsburg,Pennsylvania,where it is engaged in the operation of a cable televisionsystem in the Philipsburgarea.During the 12-monthperiod immediately preceding the issuance of this Com-plaint,Respondent derived a gross income in excess of$100,000,and more than 50 percent of its transmissionsconsisted of network programs originating in States of theUnited States other than the Commonwealth of Pennsylva-nia.Respondent is an employer engaged in commerce withinthe meaning of Section2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDInternational Brotherhood of ElectricalWorkers, LocalUnion 521, AFL-CIO, hereincalled theUnion, is a labororganization within the meaning of Section2(5) of the Act.M. THE UNFAIR LABOR PRACTICESThe amended complaint allegesthat Respondent violat-ed Section8(aXl) of the Act by interrogations, threateningloss of employment,discontinuingthe practiceof allowingemployees to use Respondent's truckfor transportation toand from work,granting wage increases,and notpermit-ting employees to work on a local televisionstation.Thecomplaint further alleged Respondentviolated the Act bydiscontinuing the practice of allowing its employeesrAt thestart of thehearing Attorney Eugene L. Cimino appeared inbehalf ofEdward Blakely,the sole remainingemployee of the Company.216 NLRB No. 17 90DECISIONSOF NATIONALLABOR RELATIONS BOARDWednesdayafternoonsoff and by permanently laying offDannyJ.Higgins onor about December 28, 1973.The Respondentsupplies cable television service toabout 3,700 customersin the vicinity of Philipsburg,Pennsylvania. Richard Campomizzi,an admitted supervi-sor, washired in 1960as a working managerand initiallybuilt the towers and did most of the other workassociatedwithoperating a cable televisionsystem. Employee EdwardBlakely washired in August1968 as an installer-service-man and ispresentlystillso employed. On June 18, 1973,Campomizzifirst employed DannyHigginsundera specialtraining program wherein the Government was topay one-half of hissalary and Higgins worked about3-1/2 weeksand then quit without giving any notice.Higginswassubsequentlyrehired on October 1, 1973, asan installer-technicianand workeduntilDecember28, 1973,when hewas laidoff and thelatter incident is the event in questionhere.ItappearsthatRespondent's twoemployees,Higginsand Blakely,discussedthe possibilityof union representa-tion and Blakelythen contacted William Rauch,businessagent fortheUnion, and both employeeswere givenauthorization cards.On October 2,2 Blakely andHigginssigned these cards and Blakely returned them to Rauch.On October 5, Rauch maileda letter toJohn J.Barni,owner of Respondent,stating thattheUnion had asufficientnumber of cardsto representRespondent'semployees and requested negotiationswith the Company.On the eveningof October12,ManagerCampomizzireceived a telephone call from ownerJohnBarni askingCampomizzi what was"goingon up there,"and he alsoinquiredabout the Unionand its status.Barni then askedCampomizzi what the employees wanted and concludedhis call bytellinghismanager to"take care of it."Campomizzi immediately called employee Blakely andinformedhim of Bart's displeasure and asked him if heknew anythingabout the Union, inquired if he and Higginshad signed cards, and then asked Blakely whose idea itwas. Campomizzi also inquired,"What rightdoes Danny[Higgins]have to sign.He wasjust hiredthere.He's justbeen here on a training program,apprenticeship."Moreo-ver, there is credited testimonyby Blakely thatCampomiz-zi on this occasion further told him there was "no way inhell the Unionis coming into this company," and that hewould"get rid"of Higgins to have itstopped.Campomizzialso reminded Blakely that he had been given the use of theCompany truck,and after Blakely inquired if he was aboutto lose this benefit,Campomizzi replied,"Well, that'spossible."Campomizzi concludedthe call byadvisingBlakelythat if hewas not satisfied with hisjob he could"go hunt for another one."CampomizziapproachedHiggins within a few days afterOctober 12,whileHiggins was working in the area ofOsceola Mills, and asked him if he had signed a card forsAll dates are 1973 unless stated otherwise.The workweek was arranged so that each installer-technician hadalternate Wednesday afternoons off, but then worked the Saturday morningof that particular week.4Ronald Vaux,formerly employed by Respondent as an installer-technician,and Blakely had been active in organizing and attempting tooperate Channel 9, a local cable television station.It appears that theirtheUnion and why he had signed,and also told Higginsthere was"no way in hell" the union was coming into theCompany.Later the same day Campomizzi talked withBlakely and again asked him who had instigated the unioninvolvement and the reasons for doing so.Within a few days after the Osceola Mills conversation,Campomizzi called Higgins and Blakely into his office andasked them, "What's this about the Union?"and "What doyou think you're going to accomplish?" After Higgins toldCampomizzi that he was only interested in better wagesand working conditions,Campomizzi asked him what hethought was a fair wage,but Higgins advised Campomizzito contact the Union for that information.Campomizzithen turned to Blakely and said he blamed him more thanHiggins because he had been with the Company longer.Campomizzi concluded the conversation by stating, "Well,Idon't like unions,Ithink they are no damn good."InOctober,Campomizzi told Higgins his work was"pretty good"and he had no complaints,and as a result hewas giving Higgins a pay raise to $2.75 an hour,and alsostated, "Maybe in 4 to 6 weeks, you can get$3.00 an hour."On the Tuesday prior to Thanksgiving,Campomizziinformed Blakely that he would be required to work onWednesday afternoon.3Blakely inquired if there was anemergency or need for his presence,and Campomizzireplied that"two can play this game,"and "this issomething that you've got to understand when you seekunion representation."Blakely then asked Campomizzi ifhe had told Ronald Vaux that Blakely was not allowed tohave further involvement with Channel 9 because of his(Blakely's)union activities,and Campomizzi then affirmedthat he had made this statement .4In December, the Company contracted with the localfirm of Brown and Simmonstodosome residentialhookups or installations on new lines.Upon learning ofthis development Blakely and Higgins inquired of Cam-potttizziwhy they would not be assigned this work, butCampomizzi replied that"you guys[Blakely and Higgins ]are just too busy," and also told them he had alreadycommitted himself. A discussion then ensued concerningHiggins'wage rate and concluded when Campomizzistated th4t he thought Higgins was already getting $3 anhqur.After being informed by Higgins that this was not thecase,that he was only making $2.75 an hour,Campomizzireplied that he would get it "straightened out" right away.Higgins then asked Campomizzi if he had made thestatement to Blakely that he was going to "get rid" of him(Higgins), and to this inquiry the manager replied that hemight have made"a lot of statements."On December 28, Campomizzi called Higginsinto theoffice and told Higgins he was going to lay him off becausehe did not have enough work for two employees and byletter dated December 31 the Company informed Higginsthat he should consider the layoff as permanent.5efforts to operate Channel 9 were dependent on cooperation fromRespondent, which controlled the cable system.5A petition in Case 6-RC-6677was filed on November 19 and anamended petition on December 10. In December the parties hereto alsoentered into an agreement for a consent election to be held onJanuary 11,1974.At theelection a challenged ballot was cast by Higgins,and the MOSHANNONVALLEY TVCABLE CO.Respondent maintains that Campomizzi did not makethe statements attributed to him, as aforestated, andfurther argues that any statements made were protected bySection 8(c) of the Act. Based upon the demeanor of thewitnesses and the events and circumstances in this record, Ihave credited the testimony produced by the GeneralCounsel, and, of course, it is well established Board andcourt law that in determining whether an employer'sconduct amounts to interference, restraint, or coercionwithin the meaning of Section 8(axl), the test is not theemployer's intent or motive, but whether the conduct isreasonably calculated or tends to interfere with the freeexercise of the rights guaranteed by the Act. From thedemeanor of the witness and for other reasons notedherein, it is obvious that Manager Campomizzi did notwant to admit to anything that would put him in bad steadwith the Company, and certain aspects of his testimony isreadily indicative thereof.The foregoing testimony which has been crediblyattributed to Respondent includes numerous instances ofunlawful interrogations by Campomizzi on October 12when he inquired as to union activities, reasons, sympa-thies, and the identification of employees who had signedcards for the Union, and further interrogations of a similarnature a few days later at Osceola Mills and in the office,as aforestated. All of these interrogations by Campomizziwere unlawful inasmuch as the information elicited bymanagement could serve no legitimate purpose, andprovided no assurances of any kind against reprisals. It iswithout need of citation that an employer's threat todischarge an employee because of his membership in oractivities on behalf of a union is violative of Section 8(axl)of the Act, and, as pointed out, there can be no clearerthreat than Campomizzi's statement to Blakely on October12 that he would discharge Higgins in order to stop theunion, and also the manager's statement to employeeBlakely that if not satisfied with his job he could "go huntfor another one."It is also clear that in late October Respondent withdrewfrom Blakely the benefit of permitting him the use ofRespondent's truck for his transportation to and fromwork because of his union activities. From 1968 untilOctober 1973, Respondent had permitted Blakely to drivethe truck to and from work, but on October 12 Campomiz-zi forewarned Blakely of the possibility that this benefitwould be lost, as aforementioned, and within a few weeksof this conversation, the Company began garaging thetruck.6 Respondent argues that it was Campomizzi's desireto have the truck kept in a garage so the various hydraulicattachments would not freeze and the truck would beprotected from the cold weather, and that the motive wasto preserve its equipment and not to penalize Blakely forhis union activities. However, even though CampomizziRegional Director has deferred ruling on this challenged ballot pending theoutcome of this proceeding.6Respondent produced testimony showing that in 1972 both Campomiz-zi and Blakely made efforts to find a garage to house the truck,but wereunable to locate any facility.During this time, 1972,Campomizu contactedan operator of a service station about garaging the truck,but the stationmanager did not know whether his insurance would cover it, and apparentlydid not contact his insurance company until 6 or 8 months later and, whenhe found out he could keep the truck,had this information transmitted toCampomizzi,and the parties then entered into an agreement to store the91had made an inquiry into the possibility of garaging thetruck in 1972, it was not until the discussions of unionactivities with Blakely in October that Respondent actuallygaraged the truck and denied Blakely the use of the vehicleto and from work. In view of Campomizzi's statement toBlakely on October 12, as aforestated, and the abruptnessand timing of the decision to garage the truck, Respon-dent'smotivation clearlywas to retaliate against itsemployees for their union activities.Higgins received a wage increase for the week endingOctober 13, and another wage increase for the week endingDecember 8.7 As pointed out, in view of the timing of thesewage increases and the numerous other unfair laborpracticescommitted by Respondent, the compellingconclusion is that Respondent was motivated by a desire todiscourage its employees from union representation, andthus violated Section 8(a)(1) of the Act.Itappears from this record that several years agoRespondent entered into an arrangement with a mannamed Kepler in order to originate some local TVprograms over Channel 9 running through Respondent'ssystem, but Kepler was unable to work matters out andRespondent was forced to invest money in the equipmentand "bail him out." Some while later Campomizzi wasapproached by Blakely and informed that he and RonVaux could do the job of running Channel 9 and atemporaryagreementwas drawn up permitting Vaux andBlakely to operate the channel and they would also beresponsible for expenses in connection therewith. A littlelater Blakely discovered that financially the venture wastoo much, and Respondent had to pick up some of theexpenses.In the summerof 1973 an article of agreementwas submitted to Vaux and Blakely wherein they agreedpermanently to take over the operation of Channel 9, andalthough thisagreementwas duly executed neither Blakelynor Vaux ever accepted the offer. During the period of thisagreementVaux and Blakely were continuing to havefinancialproblems,and Vaux testified he informedCampomizzi that Blakelywas notkeeping up his part ofthe bills, and Blakely would make the same accusationabout Vaux. Vaux then contacted a third party andattempted to enterinto an agreementwith this party, butBlakely came to Campomizzi and claimed that Vaux andthe third party were trying to force him out, and finallyVaux came to Campomizzi and stated "either Ed takes it orI do, this is the end of it."Respondent argues thereis no evidencethat Campomizziin any way denied Blakely the opportunity to participate inChannel, 9, and furthermaintainsthat the article ofagreementwas in the hands of Blakely for signature, andall he had to dowas to signit, along with Vaux, in order tocomplete the contract.Thereis noquestion that these attempts by Blakely andtruck during the cold weatherrRespondent claims that the payroll record for the first pay increase wasmade up on the afternoon of October 12-before Campomim hadknowledge of union activity and produced testimony through Respondent'sSecretary Verne Czap in relation thereto,but I have rejected this contentionas I do not credit the testimony in connection therewith.Respondentmaintains that the pay raise in December was in keeping with Campomizzi'spromise made before any knowledgeof union activityand was granted atthe employee's request after Higgins complained to Campomizzi that hecould not live on $2.75 an hour. 92DECISIONSOF NATIONALLABOR RELATIONS BOARDVaux to run Channel 9 were in constant financialdifficulties,and their ultimate success was somewhatdoubtful.However, until the advent of the Union thepossibility still existed and up until a few days prior toThanksgiving 1973, the date here in question, Respondenthad never withdrawn its signed article of agreement nor itsrefusal to go ahead, but when Blakely specifically con-fronted Campomizzi and asked him if he had told Vauxthat he (Blakely) would no longer be allowed to havefurther involvement with Channel 9 because of his unionactivities,Campomizzi then affirmed that he had made thisstatement.Under the circumstances this remark andconduct must be deemed a denial of a benefit, and I sofind.Respondent argues that Campomizzi had a legitimatereason in requesting Blakely to work on his regularlyscheduled afternoon off because the Company is normallybusy in November, and Campomizzi was trying to get hisnew extensions installed. Respondent also points out thiswas a short week since Thursday was Thanksgiving, and onthe following Monday morning Higgins was off for theopening day of the deerseason.TheGeneralCounsel,of course, does not disputeRespondent's authority to alter its employees'workscheduleswhereRespondent is motivated by lawfulconsiderations, but maintains that the rescheduling here inquestionwas in response to Blakely's union activities.On Tuesday, November 19, Campomizzi ordered Blakelyto work on Wednesday afternoon even though Blakely wasnot scheduled to work that afternoon. There is no adequateshowing that any real emergency existed which justifiedthis departure from Blakely's schedule, and, furthermore,Campomizzi's motivation was made plain when he advisedBlakely that "this is something that you've got tounderstand when you seek union representation." Suchconduct violates the Act, and I so find.The Companymaintainsthat union activities played nopartwhatsoever in the decision to discharge Higgins,points out that Respondent has operated its facility atvarious times with less than two people,and argues that atthe time in question there was not enough work for twoemployees.8Respondent's contention that it laid off Higgins becauseof insufficient work to justify the continued employment ofa second installer-technician cannot be supported, in itstotality, by this record.In establishing the sequence of events it is noted that inDecember the Company contracted with an independentcontractor, Brown and Simmons,to make new installationsor hookups.9 When this decision to employ Brown andaVaux had been a full-time employee until the middle of January whenhe quit,but it appears that Blakely was the only installer-serviceman fromthe middle of January until Higgins was mtially hired in June. During thisperiod of employment Higgins worked about 3-1/2 weeks and then quit, asaforestated.A few weeks later Vaux returned on a part-time basis.9Camponuzzi testified that in September the Company had extended itscable lines, and immediately thereafter prospective subscribers startedcalling and inquiring if they would be able to get hookups in time for theup-coming football season and for the holidays.Campomizzi stated that hisboss was also after him to get the hookups done as quickly as possible, butthat even with two men working the new installations on the extension lineswere not yet started He testified that due to these pressures and a desire toget the installations completed before bad weather,he checked into theSimmons was communicated to Blakely and Higgins, theyinformed Campomizzi they would have liked the work onan overtime basis. Campomizzi stated he did not knowthey wanted any overtime because he had asked Blakelyseveral times to work overtime and practically all of thetimes he had refused to do so.In the final analysis, Respondent is contending that bycontracting the new hookups to Brown and Simmons itthereby reduced the number of installations to be per-formed by its own employees. However, as pointed out, nomention was ever made to Blakely or Higgins that thissubcontracting was going to occur until after the finalarrangements for subcontracting had been made and afterunion activity became well known to Respondent. TheCompany had subcontracted work on one prior occasion,in 1971, but Respondent had employed only one installerfor severalmonths during that year. The circumstancesand situation existing in late 1973 shows an increased andcontinued desire and need for the services offered byRespondent, and while outside help reduced the number ofinstallations to be made by Respondent's employees, therestill remained numerous other functions and duties to beperformed by employees, and with additional installationsthese other maintenance and related jobs and duties wouldalso increase under normal circumstances.1° Respondentalso subcontracted to Brown and Simmons replacementwork of bad cable and transfers of cable to new poles. Thiswork was paid for by the Company in February, March,and April 1974. Higgins stated that he was qualified to doall the work Brown and Simmons performed on these jobsand testified he had gained experience in cable construc-tion from a priorjob with American Electronics.Respondent cites the decreased number of installationsin the first 4 months of 1974 in order to show a decline inwork sufficient to warrant Higgins' layoff, but these figuresmust be evaluated in light of the 44 to 49 installationsmade in December by Brown and Simmons and, further-more, as pointed out by the General Counsel, duringcomparable periods of 1971 and 1972, Respondent hadabout the same level of installations, extras and discon-nects, that it had in 1974, and in both 1971 and 1972Respondent employed two full-time installer-technicians.11Blakely testified that prior to the discharge here inquestion,Manager Campomizzi did not perform anymaintenance work himselfunlesshe did so when Blakelywas on vacation and possibly on a few other occasions.Blakely further stated that after Higgins was laid off,Campomizzi did more maintenance work than before thedischarge, and specifically mentioned work on Half MoonRoad, Presqusile Street, at the Presbyterian Home, and atpossibilityof hiring an independent contractor to do this work as he haddone once before,and Brown and Simmons were then contacted andstarted installation on December I10Higgins stated he spent aboutone-third ofhis time doing installationwork,about 25 to 30 percent of his time doing repairwork,and from 15 to20 percentof his timesplicing and replacing defective equipment.It appearsthat the average hookup takes anywhere between 30 minutes toIhour, butconsiderably less time for a"reconnect" The industryaverage states thatseven or eight hookups should be completed in a day.Respondent's owndocument reveals that in 1973 the system expandedby 234installations.Thus,the installer-technicians had a substantial and consequential increaseinmaintenance duties in 1974 See Reap.Exh. 9.iiResp.Exh. 7. MOSHANNONVALLEY TVCABLE CO.93the new Sears store.Campomizzi denies that he performedany additional work than that which he had been doing inthe past,and Respondent Exhibit 8 purports to representwork performed by Campomizzi for customers fromAugust 2, 1971, through April 23, 1974. This exhibit andRespondentExhibit 7 reveal that from August throughOctober 1971 Blakely was the only installer-technicianemployed andduring thisperiod Campomizzi made 17installations.Through 1972,when Respondent employedtwo full-time installer-technicians,Campomizzi reportsthat he did service work on 19 occasions, and reports thatin 1973 he performed service and installation work onabout 14 occasions. For 8 months in 1973 the Respondenthad either two full-time or one full-time and one part-timeinstaller.In the first 4 monthsof 1974,Campomizziperformed work on 13 occasions.From these figures theGeneral Counsel summarizes and points out the following,"ThusCampomizzi,who contends that he has notincreased his work level,has in fact performed as muchservice and installation work in the first 4 months of 1974as he did in the entire 12 months of1973,and is notsignificantlybelow the amount of work he performedduring the entire year of 1972.Clearly,Campomizzi hasincreased his work output since he laid off Higgins, eventhough he testified that his work level has remainedconstant."I am in substantial agreementwith the GeneralCounsel in his concluding summary.The General Counsel also points out that the permanentlayoff here in question served the dual purposes of riddingRespondent of a union sympathizer and also ensuring thatthe Union would not be certified as the collective-bargain-ing representative of the installer-technicians,inasmuch asthe Board will not certify a bargaining agent in a one-manunit.The General Counsel introduced credited testimonythrough Fred Pizzella is to the effect that in February 1974Campomizzi told Pizzella he had found a loophole, that hehad laid off Higgins, and that a unioncould not becertified in a one-man unit.It appears that he had alsoinformed Pizzella that Blakely and Higgins were "crazy"for seeking union representation and had further toldPizzella they would not get a union if he had anything todo with it.In summary this record establishes that Respondent,through its manager,Campomizzi,engaged in extensive8(axl) conduct after learning of the union activities of itsemployees and including a threat by Campomizzi todischarge Higgins.As pointed out, the timing of the layoffconstitutes further evidence of ' discriminatorymotivation,-Respondent,which heretofore had never laid off anyemployee, terminated Higgins less than 2 weeks before theNLRB-conducted election and after Campomizzi had beeninformed that a one-man unit could not be certified. Therecord further establishes that the layoff in questionoccurred at a time when business was increasing and whilefacilities of theCompanywere being extended to take innew areas.IV.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act. A broadcease-and-desist order is warranted in view of Respon-dent's discriminatory conduct and other violations.It has been found that Respondent unlawfully terminat-edDanny J. Higgins on December 28, 1973. It willtherefore be recommended that Respondent offer himimmediate and full reinstatement to his former position, orifsuch position no longer exists to a substantiallyequivalent position, without prejudice to his rights andprivileges, and to make him whole for any loss of earningshe may have suffered as a result of the discriminationagainst himby paymentof a sum equalto that which hewould normally have earned, absent the discrimination,from the date of the discrimination to the date ofRespondent'soffer of reinstatement,with backpay andinterest computed in accordance with the Board's estab-lished standards.13 It will be -further recommended thatRespondent preserve and make available to the Board,upon request, all payroll records, social security paymentrecords, timecards, personnel records and reports, and allother records necessary and useful to determine theamount of backpay and the right to reinstatement underthe terms of these recommendations.14CONCLUSIONS OF LAW1.Respondent is engaged in commerce within themeaning ofSection 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning ofSection 2(5) of the Act.3.By discharging or permanently laying off Danny J.Higginson December 28, 1973, thereby discouragingmembership in theUnion,Respondent has engaged in andis engaging in unfair labor practices within the meaning ofSection 8(aX3) and (1) of the Act.4.By interfering with, restraining,and coercing theiremployees in the exercise of the rights guaranteed inSection 7 of the Act,as enumerated herein,Respondenthas engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(axl) of the Act.5.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning of -Section 2(6) and (7) of the Act.Upon the above findings of fact, conclusions of law, andthe entire record in the case, and pursuant to Section 10(c)of the Act,Ihereby issue the following recommended:isPizzella is employed as a television and radio repairman at a storelocated on the same block as Respondent's office,and he and Campomiuifrequently visit each other.13F.W.Woolworth Company,90 NLRB 289 (1950);Isis Plumbing &HeatingCo., 138 NLRB 716 (1962).14 In accordancewithmyfindings thechallengedballot of Higginsshould now becounted. 94DECISIONSOF NATIONAL LABOR RELATIONS BOARDORDER 15Respondent, Moshannon Valley TV Cable Co., Inc., itsofficers,agents, successors,and assigns, shall:1.Cease and desist from:(a) Discouraging membership in the Union, or any otherlabororganizationof its employees, by dischargingemployees or otherwise discriminating against them inregard to their hire and tenure of employment or any termor condition of employment.(b) Interrogating employees concerning their unionactivities,memberships, sympathies, and the identificationof employeessigningauthorization cards.(c)Threatening employees with discharge or loss ofemployment because of union activities.(d)Withdrawing, discontinuing, or cancelling benefitsand privileges because of the union activities of itsemployees.(e)Granting wage increases in order to discourage unionactivities.(f)Denying employees their regular scheduled time offbecause of union activities.(g) In any othermanner interferingwith, restraining, orcoercing its employeesin the exerciseof their rights to self-organization, to form, join,or assistany labor organiza-tion, including the above-named organization, to bargaincollectively through representatives of their own choosing,toengage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, orto refrain from any or all such activities.2.Take the following affirmative action which I findwill effectuate the policies of the Act:(a)Offer to Danny J. Higgins immediate and fullreinstatement to his former job or, if such job no longerexists,toa substantially equivalent position, withoutprejudice to his seniority, if any, or other rights andprivileges, and make him whole for any loss of earnings hemay have suffered by reason of the discriminationagainsthim in the manner set forth in the section of this Decisionentitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying allpayroll records, social security payment records, timecards,personnel records, and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.(c) Post at its place of business copies of the attachednoticemarked "Appendix." 16 Copies of said notice, onforms provided by the Regional Director of Region 6, afterbeing duly signed by Respondent's representative, shall beposted by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places, where noticesto employees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(d) Notifythe RegionalDirector for Region 6, in writing,within 20 days from the date of this Order, what steps havebeentaken to comply herewith.15 In the event no exceptions are filed asprovided bySec. 102.46 of theRules and Regulationsof theNational Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adoptedby the Board and becomeits findings,conclusions,and Order,and all objectionstheretoshall bedeemed waived for all purposes.is In the event the Board's Order is enforcedby a Judgment of a UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof theNational LaborRelations Board"shall read "Posted Pursuant to aJudgment of the United StatesCourt of AppealsEnforcingan Order of theNational LaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTEDBY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or otherwise discriminate inregard to the hire and tenure of employment or anyterm or condition of employment of our employeesbecause of their membership in and activities on behalfof the Union herein or of any other labor organizationof their choice.WE WILL NOT interrogate our employees concerningtheir union activities,memberships, sympathies, norinquire as to the identification of employees signingauthorization cards.WE WILL NOT threaten employees with discharge orloss of employment because of union activities.WE WILL NOT withdraw, discontinue, or cancel anybenefits or privileges because of union activities.WE WILL NOT grantwage increasesto employees inorder to discourage their union activities.WE WILL NOT deny employees their regular sched-uled time off because of the union activities.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theirrights to self-organization, to form, join or assist anylabor organization, including the Union herein, tobargain collectively through a bargaining agent chosenby our employees,to engagein concerted activities forthe purposes of collectivebargainingor other mutualaid or protection, or to refrain from any such activities.WE WILL OFFER to DannyJ.Higginshis former jobor,ifsuch job no longer exists, a substantiallyequivalent position, without prejudice to his seniority,if any, or other rights and privileges, and WE WILL payhim for any loss of pay he suffered by reason of ourdiscriminationagainsthim together with interestthereon.MosHANNONVALLEY TVCABLE Co., INC.